Citation Nr: 1726144	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for degenerative joint disease with severe osteopenia and limited extension, left knee, currently rated as 40 percent disabling.

2. Entitlement to an increased evaluation for degenerative joint disease with severe osteopenia and limited extension, right knee, currently rated as 40 percent disabling.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

5. Entitlement to automobile and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to September 1971 and from October 1972 to October 1974. He died in August 2011 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (West 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issues of entitlement to an increased rating for lumbar spine and posttraumatic stress disorder (PTSD), as well as entitlement to service connection for immune system disorder, bad teeth, fibromyalgia, rheumatoid arthritis, cervical spine, hip replacement, diabetes mellitus type II, renal failure, and ischemic heart disease were deferred by the AOJ in June 2016. The AOJ also deferred the issues of entitlement to compensation under 38 U.S.C.A. § 1151(West 2014) for residuals of stroke and blindness due to VA medical treatment. In March 2017, the Board received testimony on the 38 U.S.C.A. § 1151 claims. However, the Board does not have jurisdiction over them, or any of the other above listed issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. There is no objective evidence of the Veteran's left knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

2. There is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

3. The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that prior to his August 2011 death, he was as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

4. The Veteran was not permanently substantially confined to his home as a result of his service-connected disabilities, and there was no single disability rated as 100 percent disabling.

5. The Veteran was not unable to protect himself from the hazards and dangers incident to his daily environment due to service-connected disabilities, nor was he unable to perform self-care activities without the aid and assistance of another.

6. A claim for an automobile and adaptive equipment or adaptive equipment only is not a "periodic monetary benefit" for which accrued benefits are eligible.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 percent for limitation of motion of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261(2016).

2. The criteria for a disability evaluation in excess of 40 percent for limitation of motion of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5003-5261.

3. With resolution of reasonable doubt in the appellant's favor, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).

4. The criteria for SMC based on the need for regular aid and attendance or based on being housebound have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

5. The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only, for the purpose of accrued benefits, have not been met. 38 U.S.C.A. §§ 3902, 5121(a), 5121A (West 2014); 38 C.F.R. §§ 3.808, 3.1000, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran or appellant was provided an appropriate application form, or the completeness of the application. VA advised the Veteran of the information and evidence needed to substantiate the claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran and appellant were provided information regarding the assignment of disability ratings and effective dates. 

VA has also fulfilled its duty to assist the Veteran and appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

The appellant's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and appellant or obtained on their behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

The appellant, by way of substitution, seeks higher disability ratings for the Veteran's service-connected left and right knee disabilities. Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes (DC) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis. Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure). See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent. A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1   (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id; See generally 38 U.S.C.A. § 5110 (b)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Evaluation - Left and Right Knees

The Veteran's service-connected left knee and right knee degenerative joint disease with severe osteopenia and limited extension has been rated as 40 percent disabling under Diagnostic Code 5003-5261, based on limitation of extension. Hyphenated DCs, such as the one utilized here, are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). For reasons discussed below, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's left and right knee disabilities. 

The Veteran's most recent and pertinent VA examination for his knees was in May 2008. Range of motion testing of the Veteran's right knee showed extension 0-40 degrees, and flexion 40 to 80 degrees. Range of motion testing of the Veteran's left knee showed extension to 30 degrees, and flexion 30 to 80 degrees. The Veteran reported a pain level of 9. The examiner noted that range of motion is additionally limited by pain, fatigue, weakness, and lack of endurance. However, there was no incoordination after repetitive use. The examiner commented that both knees are very stable with varus and valgus, anterior, posterior drawer. The Veteran complained of extreme tenderness over the medial and lateral joint, but there was no effusion. X-ray findings disclosed severe joint disease of bilateral knees with severe osteopenia of the knee joint.

The Veteran received some VA treatment for complaints of knee pain through 2010. According to a January 2010 VA record, the Veteran had decreased knee flexion bilaterally at 90 degrees, with extension of -20 degrees on the left, and extension of -15 degrees on the right. The Board notes that it is unclear from this record as to the exact testing requirements or how they were measured. Unfortunately, the Veteran died in August 2011 and there were no additional knee measurements performed. As such, the Board places particular weight on the May 2008 VA examination. Thus, the Veteran's extension of his left knee was limited to 30 degrees and extension of his right knee was limited to 40 degrees. Because extension of either knee was not limited to 45 degrees at any point, a higher rating under DC 5261 is not warranted.

Next, a separate rating under DC 5260 is not warranted for the Veteran's right or left knees, even when considering the Veteran's additional functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45. Based on the examination report, left or right knee flexion was not limited to 60 degrees. Thus, a separate rating is not warranted under DC 5260. Also, there was no ankylosis of the right or left knees during any point in the appeal period, so a higher rating under DC 5256 is not warranted for either knee on this basis. 

Further, there is no evidence to support a higher disability rating for the either knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

With respect to other potentially applicable rating criteria, there is no competent lay or medical evidence indicating that the Veteran's left and right knee disabilities have been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time. As such, an increased rating (or separate rating based on instability) cannot be assigned for the either knee under Diagnostic Codes 5256, 5258, or 5262-5263. See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262-5263 (2016). The evidence of record does not reveal a lack of instability of the ligaments of the left or right knee on objective testing. While the Veteran was sincere in his report of any symptoms of instability, with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability. 

A higher rating is similarly unwarranted under DC 5258. While the Veteran had complained of his knee locking and some effusion, a rating under this DC would not result in a higher rating, as the schedular maximum is 20 percent under this DC. 

The Board notes that the Veteran had stated pain varied in intensity, and he had reported his knees feeling like they would give way, locking up, instability, pain, stiffness, incoordination, and weakness. However, on examination, flexion was never limited to greater 45 degrees or less, and extension of the left and right knees was never greater than 30 degrees. Additionally, there was no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae. Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 40 percent evaluation. Thus, a disability rating in excess of 40 percent is not warranted.

In sum, the Board has also considered whether other DCs for the knee would provide an additional benefit for the Veteran or appellant; however, it determines that the preponderance of the evidence does not show that any additional DCs are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms. See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263.

Accordingly, the Board finds against a rating in excess of 40 percent for left and right knee degenerative joint disease with severe osteopenia and limited extension, during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 C.F.R. § 4.3.


TDIU

The appellant, by way of substitution, contends that the Veteran's service-connected disabilities rendered him unemployable and that the Veteran was therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3.

Prior to the Veteran's death, service connection was in effect for the following disabilities: PTSD (70 percent disabling); degenerative joint disease with severe osteopenia and limited extension, bilateral knees (40 percent disabling); degenerative arthritis, bilateral knees (20 percent disabling); degenerative disc disease, lumbar spine (20 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (noncompensable). The combined rating for his service-connected disabilities was 90 percent. Thus, the Veteran met the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities rendered him unemployable.

For the appellant to prevail in a claim for TDIU, the evidence must show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the Veteran's records reveals that the Veteran served in the U.S. Navy, with service in Vietnam. The Veteran received VA treatment and therapy for his service-connected disabilities until his death in August 2011. The Board notes that prior to his death, the Veteran was wheelchair bound, primarily due to his nonservice-connected disabilities.

In his August 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked as a mail order stocker in September 1998. He claimed to have stopped working due to his service-connected back and knee disabilities. The Veteran stated that he had 2 years of college education, with additional training in welding from 1978-1982.

In response to a VA request, the Veteran's prior employer stated that the Veteran last worked in 1996, and that he was involuntarily terminated because he was unable to perform the duties of his job. No other information was available. 

The Veteran submitted another VA Form 21-8940 in April 2009. He reported that he last worked in October 1995, with prior experience as a maintenance worker. He claimed to have stopped working due to his arthritis, degenerative disc disease, and hip conditions. The Veteran indicated that he had sought additional employment in May 1997. He again stated that he had 2 years of college education, with additional training as a welder.

The Board observes that the Veteran received VA treatment for his many conditions. He was diagnosed with a number of disabilities, although many of his conditions have not been service-connected. Specifically, these diagnoses included end stage renal disease, diabetes mellitus, hyperparathyroidism, wheelchair bound due to aseptic bony necrosis of both hips status post hip replacement in 1999, hypertension, gout, major depression, fibromyalgia, generalized seizure, blindness in left eye, hypertensive retinopathy, revis of left forearm primary arteriovenous fistula, posttraumatic stress disorder (PTSD) (later found to be service-connected), and cerebrovascular accident with left upper extremity and lower extremity weakness. According to a May 2008 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran was unable to stand and he could not lift his arms over his shoulders. He was also unable to dress, bathe, get out of bed, or travel without assistance. The Veteran's Social Security Administration records failed to show that his disabilities resulted in an inability to work.

In October 2008, a VA treating physician named Dr. M., submitted a statement claiming that the Veteran was unable to work. Dr. M stated that the Veteran "has multiple medical problems which consist of gout, hypertension, end stage renal disease, aseptic bony necrosis, arteriovenous fistula, total hip replacement, PTSD, major depression, hypertensive retinopathy, osteoarthritis, mixed anxiety and depressed mood [and] fibromyalgia." Dr. M., also noted that the Veteran was wheelchair bound since 2004, blind, and suffers from seizures, nephrogenic systemic fibrosis, migraines and has been unemployable since 1999.

The Board acknowledges that the Veteran's PTSD claim was granted in March 2011 and he was awarded a 70 percent rating, effective April 1, 2010. 

The Veteran was also afforded several VA examinations for his service-connected conditions. For instance, a July 2010 examination of his back suggests that the Veteran retired in 1991 due to lumbar pain and knee pain and that he could no longer bend or lift objects. Also, a May 2011 examination of his back indicates that the Veteran retired in 1996 due to medical/physical problems, including right hip pain. 

In February 2010, a VA nephrologist named Dr. McMillian submitted a statement that the Veteran was unable to work. He stated that he had been treating the Veteran for over 10 years and listed the Veteran's medical problems. Dr. McMillian reported:

[The Veteran] has developed progressive inability to walk due to limited range of motion as well as pain of the knees bilaterally. He is currently unable to straighten his legs which prevents him from walking. For this he is service-connected. He also has severe chronic back and neck pain which also limits his activities and for which he is also service-connected. A recent consultation by Physical Medicine and Rehabilitation Clinic on January 12, 2010, documents his limitations of range of motion of flexion of the knees at 90 degrees bilaterally, extension of knees at -20 degrees on the left, -15 degrees on the right. His cervical mobility is also limited with cervical flexion to 30 degrees. He is unable to extend neck. Lateral rotation of the neck is limited to 10 degrees to the left, and 20 to the right. He is unable to walk or even transfer despite several rounds of physical therapy. These problems have resulted in total and permanent disability and thus he is incapable of being gainfully employed.

In August 2010, the Veteran clarified that he worked in a warehouse until 1997. He claimed that his knee disability had worsened, which caused him to trip and fall several times. He also stated that he developed other illnesses, which required significant medical treatment and that he eventually was forced to resign.

As noted above, the Veteran died in August 2011. Subsequent to his death, Dr. Roman submitted another statement in support in August 2011. He commented that the Veteran had a diagnosis of end stage renal disease, along with other significant medical conditions which made him unemployable prior to his death.

In light of the above, the Board finds that the cumulative effects of the Veteran's service-connected PTSD, bilateral knee disabilities, back disability, and hearing disabilities rendered him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). The Board acknowledges that the Veteran suffers from a number of nonservice-connected medical problems and that he was wheelchair bound, but there was no VA examination to comment on the issue of the Veteran's ability to work. 

Thus, the Board finds that the evidence of record supports the grant of TDIU. Notably, the Board places particular probative value on the statements from his VA doctors. Importantly, the August 2010 report from Dr. McMillian clearly identified the Veteran's service-connected disabilities and stated that they "resulted in total and permanent disability and thus [the Veteran] is incapable of being gainfully employed." Given the Veteran's education and limited occupational experience, along with the evidence discussed in his VA examinations, his medical treatment records, and statements from his VA doctors, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities rendered him unemployable under the applicable regulations. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran was not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

SMC Based on Aid and Attendance/Housebound

The appellant contends that the Veteran should have been awarded SMC during his lifetime because, prior to his death in August 2011, he was housebound and unable to perform activities of daily living without the constant assistance of another person. 

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service-connected disability or disabilities. The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. The Court has also held that where a total rating based on individual unemployability (TDIU) is assigned primarily for one disorder, this may count as the single disability. As discussed above, a total rating based on individual unemployability has been assigned on the basis of all, not a single service connected disorder. Those disorders are set out in greater detail below.

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. See 38 C.F.R. § 3.352(a).

Prior to the Veteran's death, service connection was in effect for the following disabilities: PTSD (70 percent disabling); degenerative joint disease with severe osteopenia and limited extension, bilateral knees (40 percent disabling); degenerative arthritis, bilateral knees (20 percent disabling); degenerative disc disease, lumbar spine (20 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (noncompensable). The combined rating for his service-connected disabilities was 90 percent.

The Veteran initially underwent an examination for SMC in February 2008. According to the corresponding VA Form 21-2680, the Veteran reported that he was unable to care for himself. It was noted that the Veteran was unable to stand, required a lift to transfer to his dialysis chair, and could not lift his legs from the floor to his foot rests. The Veteran could not lift his arms over his shoulders and had a poor grip. It was reported that the Veteran had no fine motor capability and required assistance for dressing, bathing, shaving, feeding, and help using the toilet. The Veteran also had stiffness over his entire body. The examiner noted that the Veteran could feed himself without assistance. The examiner also noted that the Veteran was wheelchair bound and could not walk. The examiner remarked that the Veteran is not capable of protecting himself from the hazard and dangers of his daily environment because he is unable to get out of bed without maximum assistance. The diagnosis was listed as end-stage renal disease. 

The Veteran had another SMC examination in May 2008. The Veteran reported a history of gout, aseptic bony necrosis, total hip replacement, and PTSD. He indicated that he used a motorized scooter to get around. It was noted that the Veteran was unable to walk and could not use his legs at all. Restrictions of the spine, trunk, and neck included a history of gout, fibromyalgia, pain on neck, spine, and trunk. The examiner remarked that the Veteran is not capable of protecting himself from the hazard and dangers of his daily environment because he is unable to walk. There were no further remarks.

In December 2008, the Director of Nursing for Linda Valley Care Center submitted a statement on behalf of the Veteran. She reported that the Veteran has been a resident of her facility since August 2008. She provided the following: 

At time of admission and to present, [the Veteran] has required assistance with activities of daily living secondary to end stage renal disease, aseptic bone necrosis, post traumatic stress disorder, impairment of vision, and osteoarthrosis. Mr. [REDACTED] is mobile in an electronic wheelchair, attends hemodialysis three times per week and requires assistance with transfers, bathing, and toileting. He is continent of bladder and bowel, feeds himself and is able to express his needs. He is cognitively intact.

As discussed above in the TDIU section, the Veteran was diagnosed with many nonservice-connected disabilities. Moreover, it appears that the primary reason he was wheelchair bound was due to his diagnosed end stage renal disease and/or aseptic bony necrosis of both hips status post hip replacement in 1999. 

Also, as noted above, the criteria require permanent and total disability rating. Although the record reflects that the Veteran has PTSD, bilateral knee disabilities, a back disability, tinnitus, and bilateral hearing loss, the evidence indicates that none of these disabilities warrant a 100 percent rating. Moreover, as mentioned, a TDIU has not been assigned on the basis of a single service-connected disability.

There is no indication in the record that the Veteran's PTSD was manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130 (2016). There is also no indication in the record that the Veteran's back disability was manifested by unfavorable ankyloses of the entire spine. See 38 C.F.R. § 4.71a (2016). Additionally, as discussed above, there is no indication that the Veteran's bilateral knee disability merits a higher rating and the maximum for which can be awarded is 60 percent. Further, there is no indication in the record that the Veteran's bilateral hearing loss is productive of Level XI hearing in both ears. See 38 C.F.R. § 4.85 (2016). Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears. Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation. 38 C.F.R. § 4.85, Table VII. Finally, the 10 percent rating under DC 6260 is the maximum rating for tinnitus. Thus, there is no indication in the record that any of these conditions should be rated 100 percent. 

As the medical evidence of record does not demonstrate that he has a single permanent disability rated 100 percent disabling and is not permanently housebound by reason of service-connected disability or disabilities, the Board finds the preponderance of the evidence against the Veteran's entitlement to special monthly compensation on the basis of being housebound.

Similarly, turning to claim for SMC based on the need for aid and attendance, the record shows that while the Veteran was unable to perform most activities of daily living without the assistance of others, it was primarily due to his numerous, nonservice-connected disorders. 

After a review of the pertinent evidence discussed above, the Board finds that the Veteran was not permanently substantially confined to his home or bed nor was he so helpless as to need regular aid and attendance as a result of his service-connected disabilities. As such, entitlement to SMC at the housebound rate or based on the need for aid and attendance of another is not shown.

Automobile and/or Adaptive Equipment

As noted above, the appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal, which was pending at the time of the Veteran's death. In that regard, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. The appellant has been properly substituted.

Inasmuch as 38 U.S.C.A. § 5121A indicates that valid substituted appellants are those eligible to receive accrued benefits, the statute outlining the criteria for entitlement to accrued benefits, 38 U.S.C.A. § 5121, provides, in pertinent part, that accrued benefits consist of periodic monetary benefits (other than insurance and servicemen's indemnity) under the laws administered by the Secretary to which an individual was entitled at death. 

One of the appellate claims pending at the time of the Veteran's death was his claim seeking an automobile and adaptive equipment, or adaptive equipment only, due to his service-connected disabilities, which impaired his ability to operate a standard automobile. However, a claim seeking either an automobile and adaptive equipment, or adaptive equipment only, is not a claim for "periodic monetary benefits," as contemplated by the statute governing the payment of accrued benefits. Rather, the statute and regulations governing this benefit provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA. See 38 U.S.C.A. § 3902 (West 2014) ; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death). Accordingly, the benefit sought by the appellant cannot be granted as a matter of law. Gillis, 11 Vet. App. at 441. 

Based on the foregoing, the Board concludes that an automobile and adaptive equipment, or adaptive equipment only, with the appellant substituted as the claimant, is not warranted.


All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for the Veteran's disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his knee disability and other service-connected disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran or appellant for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an increased evaluation for degenerative joint disease with severe osteopenia and limited extension, left knee, currently rated as 40 percent disabling is denied.

Entitlement to an increased evaluation for degenerative joint disease with severe osteopenia and limited extension, right knee, currently rated as 40 percent disabling is denied.

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound is denied.

Entitlement to automobile and/or adaptive equipment is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


